Title: To Alexander Hamilton from Isaac Craig, 26 July 1799
From: Craig, Isaac
To: Hamilton, Alexander


          
            Sir
            Pittsburg 26th July 1799
          
          You will find this accompanied by a Quarterly Return of United States Stores at this post Viz Ordnance Quarter Masters Hospital Stores & Clothing Commencing 1 of April & ending 30th June 1799. I should have extended this return to Franklin Le Bœuf & Presqu’isle had the Reports from these posts come to hand in time I shall however endeavour to transmitt by next post a general Return of these Posts up to the first of this Month.
          I am desired by Lieut. David Thompson Pay Master of the 2nd Regt. who is now at this place  to inform you that in pursuance of instruction from Col: Strong he came from Detroit to this place to meet the Pay Master General in Order to obtain Cash for pay & Subsistance &c. of the Troops on the N. Western Frontiers that on his way here he was taken Ill and has continued so untill his disorder is become a confirmed Dropsey. Yesterday he suffer’d the opperation of Taping to be performed on him and now is recovery is said by the Physicians to be very doubtfull    I am also to inform you that notwithstanding Lieut. Thompsons indisposition He has transacted all the Neccessary  Buisness with  the Pay Master General has sent forward in Charge of Lieut. Jno Wilson Address’d to Captn. Sedgewick at Detroit Cash for   pay, Subsistance & Forage of the Garrisson of that Post, Michilimackinac Fort Wayne &c. and that   he is assured that Capt. Sedgewick in whom  he has full Confidence will, without Delay perform the duty of Paymaster to the troops of these Posts Lieut. Thompson therefore being too much indisposed to write desired me to request your permission (should his strength so far  return as to enable him) to go to the Warm Springs in Berkley County Virginia by means of which he has some hopes of a Recovery
          I am Sir Your very Obedt. H’ble Servt
          
            Isaac Craig
            DQMG
          
          Major Genl. Alexr Hamilton New York
        